Citation Nr: 0620307	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-37 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with an outpatient consultation visit at the 
Physician Services Oncology for the veteran on May 25, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a August 2004 determination of 
the Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Furthermore, the Board notes that in Mayfield v. Nicholson, 
444 F. 3d. 1329 (2006), the Federal Circuit Court held that 
the VCAA notice must be provided prior to the initial 
decision or prior to readjudication, and such duty to notify 
cannot be satisfied by post-decisional communications.  

The current record does not contain a VCAA letter with 
regards to the issue of reimbursement for medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward to the veteran 
a VCAA letter with respect to the issue on 
appeal that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (b), to include notice that 
the veteran should submit any pertinent 
evidence in its possession. The veteran 
should be given the appropriate amount of 
time to respond.

2.  The AOJ should review the appropriate 
medical/administrative files and place 
copies of all documents, correspondence, 
bills, report of contacts and 
determinations (dated after January 2004) 
in the file slated for review by the BVA.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

